                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-669-FDW-DCK

 DONNA JOHNS, and PAMELA JEAN                        )
 FRICK, on behalf of themselves and all              )
 others similarly situated,                          )
                                                     )
                    Plaintiffs,                      )
                                                     )
        v.                                           )            ORDER
                                                     )
 ALLURA USA LLC, PLYCEM USA LLC                      )
 d/b/a ALLURA, PLYCEM USA, INC.,                     )
 ELEMENTIA, USA, INC., and                           )
 ELEMENTIA S.A. de C.V.,                             )
                                                     )
                  Defendants.                        )
                                                     )

       THIS MATTER IS BEFORE THE COURT on the “Joint Motion To Extend Case

Management Order Deadlines” (Document No. 59) filed April 1, 2019. This matter has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C §636(b), and immediate review

is appropriate. Having carefully considered the motion and the record, and in consultation with

Judge Whitney’s chambers, the undersigned will deny the motion without prejudice to file another

request for relief after the Court rules on the pending motions to dismiss.

       IT IS, THEREFORE, ORDERED that the “Joint Motion To Extend Case Management

Order Deadlines” (Document No. 59) is DENIED WITHOUT PREJUDICE.

       SO ORDERED.


                                          Signed: April 4, 2019




      Case 3:18-cv-00669-FDW-DCK Document 60 Filed 04/04/19 Page 1 of 1
